BUFFINGTON, Circuit Judge.
I dissent in this case and base such dissent on two simple grounds:
First. The Commission has not in this case complied with the standards of requirement laid down by the Supreme Court in late cases. Atchison, T. & S. F. Ry. Co. v. United States, 295 U. S. 193, 55 S. Ct. 748, 79 L. Ed. 1382, decided April 29, 1935, and United States v. Chicago, M., St. P. & P. R. Co., 294 U. S. 499, 55 S. Ct. 462, 79 L. Ed. 1023 decided March 4, 1935.
Second. The rate question before the Interstate Commerce Commission is whether the rate is reasonable for the service performed. As between Eastern and Central rail hauls, the distance traveled and the service rendered is practically the same, and therefore an equality of rate follows. But in fixing the rate on first class freight the Commission in the Southern case differentiated the rate, not on account of non-equality of service, but on account of the eastern territory having water competition. In fixing the rate on the kaolin or clay here involved, the Commission took as its basis the differential rates established on first class rates and applied to kaolin the same differential it had allowed first class rates in the Southern case. In other words, and in effect, it held, because there was an established differential in first class freights, there should be a corresponding differential in kaolin. But, after the Southern case, it was held the existence of water competition in no way affected the reasonableness or unreasonableness of a land haul. Now this erroneous inequality of rate between Eastern and Central roads in first class freight is the real foundation of a corresponding inequality of rates in the kaolin rate, and the Commission has not found as a fact any other justifying ground. It seems to me, therefore, that the basic standard of inequality in first class rates between Eastern and Central territory cannot be utilized and legalized to make a corresponding differential in the case of kaolin.